Order entered November 30, 1964 and judgment entered December 3, 1964, awarding plaintiff summary judgment in an action on an insurance policy, unanimously reversed, on the law, and the motion for summary judgment denied, with $50 costs to abide the event. The record presents issues of fact as to whether decedent was an employee within the terms of the policy contract and whether he worked regularly at least 30 hours per week as an employee of the applicant for the policy or one of its affiliates. Concur — Botein, P. J., Breitel, McNally, Eager and Witmer, JJ.